NUMBER 13-17-00319-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


                         IN THE MATTER OF D.M., A CHILD


                     On appeal from the 449th District Court
                           of Hidalgo County, Texas.


                          ORDER ABATING APPEAL
             Before Justices Rodriguez, Benavides, and Longoria
                              Order Per Curiam

         This is an interlocutory appeal from an order certifying D.M., a juvenile, to stand

trial as an adult. See TEX. FAM. CODE ANN. § 54.02 (West, Westlaw through 2017 1st

C.S.).    Appeals from orders transferring a child for prosecution as an adult are

accelerated and handled in an expedient manner by the appellate courts. See id. §

56.01(c), (h-1) (West, Westlaw through 2017 1st C.S.); see also Order Accelerating

Juvenile Certification Appeals and Requiring Juvenile Courts to Give Notice of the Right

to An Immediate Appeal, TEXAS SUPREME COURT, Misc. Docket No. 15-9156 (Tex. 2015),
http://www.txcourts.gov/media/1055398/159156.pdf (mandating that courts of appeals

ensure, as reasonably possible, that juvenile certification appeals are brought to final

disposition within 180 days of the date the notice of appeal is filed).

       Appellant filed his notice of appeal in this case on June 14, 2017. Thus, pursuant

to the order issued by the Texas Supreme Court, this Court must dispose of this appeal

by December 11, 2017.

       On October 30, 2017, the day appellant’s brief was due to this Court, appellant’s

appointed counsel O. Rene Flores filed a motion for extension of time to file the appellate

brief in this matter, citing other commitments in two pending murder trials in Hidalgo

County. His motion for extension of time requested an extension of 90 days, putting the

brief’s new due date well-passed this Court’s 180-day deadline to dispose of this appeal.

       We have a duty to ensure that appellant’s rights are protected. Accordingly, we

DENY counsel’s motion for extension of time and ABATE and REMAND this matter to the

trial court with instructions to remove O. Rene Flores as counsel for appellant due to his

scheduling conflict, and appoint new appellate counsel in his place for this appeal only.

In exercising its discretion in appointing new counsel, we urge the trial court to take into

consideration the time-sensitive nature of this appeal, as well as the volume of the record.

The trial court shall hold a hearing appointing new counsel on or before the expiration of

ten (10) days from the date of this order. In its order appointing new counsel, the name,

address, telephone number, and state bar number of newly appointed counsel shall be

included in the order of appointment. Furthermore, the trial court shall cause its order to

be included in a supplemental clerk's record to be filed with the Clerk of this Court within

seven days of the new appointment.


                                              2
       Appellant’s brief will be due within twenty days from the date of the trial court’s

order of appointment. The Court will look with disfavor upon any extension of time to file

the brief in this matter.

       IT IS SO ORDERED.

                                                                     PER CURIAM


Delivered and filed the
31st day of October, 2017.




                                            3